Citation Nr: 0726975	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-03 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that granted service connection for 
PTSD and awarded a 30 percent disability rating for PTSD, 
effective March 26, 2004.  The veteran expressed disagreement 
with the initial evaluation and began this appeal.  


REMAND

A preliminary review of the record discloses a need for 
additional development prior to further disposition of the 
claim.  In this regard, while the veteran was provide 
appropriate notice in connection with his claim for service 
connection for PTSD, it does not appear that the veteran was 
provided notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in connection 
with his claim for a higher initial evaluation for his PTSD.  
Since this case is being returned for other development set 
forth below, this matter can be addressed at that time.  

The veteran asserts that his PTSD has worsened since his last 
VA examination and that he is now entitled to an increased 
rating for his PTSD.  The veteran testified at his March 2007 
BVA video conference hearing that his condition had worsened 
since the date of the latest examination and continued to 
worsen.  In support of this contention the veteran submitted 
a statement from his treating psychologist dated in September 
2004, after the date of his July 2004 VA examination, that 
tends to provide some support for the his contention.  As 
such, the Board is of the opinion that an additional VA 
examination is necessary.  

In addition, it appears additional medical records are 
outstanding.  The veteran testified that he has received 
counseling twice a year from his treating psychologist, 
Walter P. Knake, Jr., Ph.D., since 2004.  A review of the 
veteran's file shows that none of these treatment records are 
associated with the claims file and that only statements from 
Dr. Knake dated in April 2004 and September 2004 are in the 
claims folder.  Since records of PTSD treatment are relevant 
to the veteran's claim, these records should be obtained and 
associated with the claims file.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should provide notice to 
the veteran consistent with the 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in connection 
with his claim for an increased 
evaluation for his low back disability.  

2.  After obtaining any necessary 
authorization from the veteran, the 
RO/AMC should obtain and associated 
with the claims file treatment records 
pertaining to the veteran from Walter 
P. Knake, Jr., Ph.D., 3659 S. Green 
Road, Suite 119, Beachwood, Ohio 44122-
5715.  

3.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner should also assign an Axis V 
diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, that represents only 
the symptomatology attributable the 
veteran's service connected disability.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



